Case 3:18-cr-00390-VC. Document 95-3 Filed 09/15/20. Page 1 of 1

Gregory J. Chrisman
708 Winchester Drive
Burlingame, CA 94010
650-219-8018
majchrismo@aol.com

December 3, 2018 J
To Whom It May Concern:

Please note the following changes to my FAA 8500-8, under question 18.

Included is supplemental documentation to accompany MedXpress submission
227826618450.

I have previously not checked yes on the “m.” block. Until now I believed

reporting my alcoholism and participation in the HIMS program addressed these
issues.

[have previously not checked yes on the “y.” block. I was completely unaware
that this included California Disability Insurance and the Long Term Disability
Insurance used, while on extended sick leave for HIMS treatment, after my sick
bank had exhausted. I began receiving Veterans Administration Disability
Benefits in October 2011. I should have reported it during my December 2011
physical, but neglected to. I realized my error a physical or so later. I should have
corrected it, but frankly, allowed myself to let fear overtake me, and did not.

I continuously strive for self-improvement and healthy living. Embracing a sober
lifestyle has done wonders for my attitude and emotional state. Even the
frequency and intensity of my back pain and ear ringing continue to dimini

G IDTenSy OF DY Dack pam and Sar ringing continue to diminish.
Please do not hesitate to contact me. I will provide open and honest answers to
any questions you may have. My deepest apologies for the complications I have
created. J assure you this process will receive my absolute, utmost attention and
inquiry from this point forward.

 

 

 

Pt
=
Thank you, eS
gy fae. a
/ pa Ah— o SRS
: (2
. Gregory J. Chrisman Gs mS
xk
we ey?
= RE
a rm

 

- 9400 1118 9956 0264 1509 75.

 

‘This fle contains privileged and confidential
information protected by the Privacy Act.
“The information is intended for the individual or entity to which it eas addnesged and Shall not be disclased; copied or te-reledsed
38 any part. if you rebsived it ih éfror, please natify the Sender inimediataly.

USGJC001667
